DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 November 2020 and 18 February 2021 have been considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Atsuta (US 2009/0315947.)
Regarding claim 1, 
Atsuta discloses a fluid device comprising: 
a fluid die [101 in figs. 4A-4B; paragraph 0007] including a substrate having a first surface [any of its sides, but in particular the top side/surface]; 
a molded panel [110 in figs. 4A-4B; paragraph 0007] in which the fluid die is embedded, the molded panel surrounding sides of the fluid die such that a top surface of the fluid die is disposed below a top surface of the molded panel [see figs. 4A-4B]; and 
a raised contact formation [composed of components 105-107 in figs. 4A-4B; a formation is defined as “an arrangement of a body or group of persons or things in some prescribed manner or for a particular purpose”; Merriam-Webster dictionary] disposed on the first surface of the substrate such that the raised contact formation extends at least up to the top surface of the molded panel [in particular component 105; as seen in fig. 4B; paragraphs 0007-0009.]

Regarding claim 2, 
Atsuta further discloses wherein the molded panel extends over the top surface of the fluid die such that the top surface of the molded panel defines a hole through which the raised contact formation extends [as seen in figs. 4A-4B.]
Regarding claim 3, 
Atsuta further discloses the fluid device further comprising: 
a conductive member [102 in fig. 4A] to connect to the raised contact formation at a location above the top surface of the molded panel [as seen in fig. 4B.]

Regarding claim 4, 
Atsuta further discloses wherein the raised contact formation is comprised of at least one of gold, copper, silver, and aluminum [paragraph 0007; only one option needed for the limitation to be met as written.]

Regarding claim 5, 
Atsuta further discloses the fluid device further comprising: 
an electrical contact pad [106 in fig. 4B] disposed on the first surface of the substrate to couple to the raised contact formation [paragraph 0008.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Atsuta.
Regarding claim 6, 
	Atsuta discloses the claimed limitations as set forth above but fails to expressly disclose wherein the electrical contact pad is comprised of at least one of gold, copper, silver, and aluminum.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use at least one of gold, copper, silver, and aluminum, since it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  One would have been motivated to use at least one of gold, copper, silver, and aluminum for the purpose of using materials that provide electrical connection and whose properties (conductivity, strength, durability, resistance) are suitable for the desired product. 

Regarding claim 7, 
	Atsuta discloses the claimed limitations as set forth above but fails to expressly disclose wherein the electrical contact pad has a width less than 100 micrometers (100 µm). 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the electrical contact or bonding pad so that it has a width less than 100 micrometers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to optimize the size of the electrical contact for the purpose of preventing unnecessary material from being used/wasted, while keeping the fluid device in a desired size.  
Allowable Subject Matter
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8,
The primary reason for allowance for this claim is the inclusion of the limitations of a fluid ejection device comprising: 
a fluid ejection die comprising electrical traces on a substrate, the substrate including an array of nozzles extending therethrough; 
a molded panel in which the fluid ejection die is embedded, the molded panel surrounding sides of the fluid ejection die such that a top surface of the fluid ejection die is disposed below a plane of the top surface of the molded panel, the molded panel having a fluid channel formed therethrough in fluid communication with the array of nozzles; 
a conductive bump disposed on the top surface of the fluid ejection die to extend at least to the top surface of the molded panel; and 
a conductive member having a first end and a second end, the conductive member electrically connected to the fluid ejection die via the conductive bump at the first end at a location above the top surface of the molded panel, the conductive member electrically coupled to a circuit assembly at the second end.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 9-12,
	These claims are considered to be allowable due to their dependency on claim 8.
Regarding claim 13,
The primary reason for allowance for this claim is the inclusion of the limitations of a process comprising: 
forming a bonding pad on a top surface of a fluid ejection die, the bonding pad comprised of an electrically conductive material; 
forming a raised contact formation on the bonding pad, the raised contact formation comprised of the electrically conductive material; 
forming a molded panel on the fluid ejection die, the molded panel to surround the top surface of the fluid ejection die such that at least a portion of the top surface of the fluid ejection die is exposed and below a top surface of the molded panel; and 
electrically coupling the raised contact formation with an electrical component at a location above the top surface of the molded panel.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claims 14 and 15,
	These claims are considered to be allowable due to their dependency on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chen (US 2016/0257117) discloses a fluid device comprising: a fluid die [108 in fig. 1] including a substrate having a first surface; a molded panel [106 in fig. 1] in which the fluid die is embedded, the molded panel surrounding sides of the fluid die such that a first top surface of the fluid die is disposed below a top surface of the molded panel [as seen in fig. 1]; and a raised contact formation [104 in fig. 1] disposed on the first surface of the substrate such that the raised contact formation extends at least up to the top surface of the molded panel [as seen in fig. 1; paragraphs 0010-0012.]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/JANNELLE M LEBRON/                                                                                                                                                                                                        Primary Examiner, Art Unit 2853